        Case 6:20-cv-00454-ADA Document 59 Filed 03/08/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                                 WACO
                                 WACO DIVISION


WSOU INVESTMENTS LLC                        §
                                            §      CIVIL NO:
vs.                                         §      WA:20-CV-00454-ADA
                                            §
MICROSOFT CORPORATION                       §

               ORDER RESETTING MARKMAN HEARING


         IT IS HEREBY ORDERED that the above entitled and numbered case is reset
                                                                            reset for
MARKMAN HEARING by zoom        zoom on Thursday, March 11, 2021 at 09:00 AM. The link for
the hearing will be sent by e-mail.

       IT                       8th day of March, 2021.




                                            Alan D Albright
                                            UNITED STATES DISTRICT JUDGE
